AFFIRMED AS REFORMED in part; REVERSED in Part; and Opinion
Filed July 14, 2022




                                     S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-21-00033-CV

       IN THE INTEREST OF D.A.C.-R. AND E.M.C.-R., CHILDREN

                   On Appeal from the 417th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 417-56020-2018

             SUPPLEMENTAL MEMORANDUM OPINION

                      Before Justices Schenck, Carlyle, and Garcia
                               Opinion by Justice Garcia

      In our opinion dated June 27, 2022, we suggested a remittitur of $17,950.00

of attorney’s fees awarded to appellee. We stated that if appellee filed a remittitur

within fifteen days of the opinion’s date, we would reform the trial court’s judgment

with respect to incurred attorney’s fees and affirm as reformed. If appellee did not

timely file a remittitur, we would reverse the trial court’s judgment with respect to

incurred attorney’s fees and remand the case for further proceedings as to those

attorney’s fees.

      On July 6, 2022, appellee filed a remittitur and asked this Court to reform the

trial court’s judgment to reflect the requested remittitur. Accordingly, we vacate our
judgment, but not our opinion, dated June 27, 2022, and reform the trial court’s

judgment with respect to the incurred attorney’s fees awarded to appellee to reflect

the remittitur of $17,950.00. We reverse the Final Order’s awards of appellee’s

attorney’s fees on appeal and remand to the trial court for further proceedings on

appellee’s attorney’s fees for services in the court of appeals and the supreme court.

Otherwise, we affirm the Final Order as reformed.




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE

210033SF.P05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF D.A.C.-R.                  On Appeal from the 417th Judicial
AND E.M.C.-R., CHILDREN                       District Court, Collin County, Texas
                                              Trial Court Cause No. 417-56020-
No. 05-21-00033-CV                            2018.
                                              Opinion delivered by Justice Garcia.
                                              Justices Schenck and Carlyle
                                              participating.

        We VACATE our judgment dated June 27, 2022. In accordance with this
Court’s opinion of June 27, 2022, and supplemental opinion of July 14, 2022, the
trial court’s Final Order in Suit Affecting the Parent–Child Relationship is
AFFIRMED as reformed in part and REVERSED in part.

       We REFORM the trial court’s Final Order in Suit Affecting the Parent–
Child Relationship as follows. We delete the first sentence of section 17, entitled
“Attorney’s Fees,” and replace it with the following: “IT IS ORDERED,
ADJUDGED, AND DECREED that good cause exists to award Duffee + Eitzen,
LLP judgment in the amount of sixty-seven thousand four hundred thirty-one
dollars and twenty-five cents ($67,431.25) for reasonable attorney’s fees, expenses,
and costs incurred by Monica Rios.” This reflects a remittitur of $17,950.00. As
reformed, we AFFIRM the trial court’s award of incurred attorney’s fees,
expenses, and costs.

      We REVERSE the trial court’s Final Order in Suit Affecting the Parent–
Child Relationship to the extent it awards appellee Monica Rios any attorney’s fees
on appeal, and we REMAND the case for further proceedings on appellee Monica
Rios’s claim for attorney’s fees on appeal.



                                        –3–
      We AFFIRM the trial court’s Final Order in Suit Affecting the Parent–Child
Relationship in all other respects.

      We order each party to bear his or her own costs of this appeal.


Judgment entered this 14th day of July 2022.




                                       –4–